DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, US Pub 2018/0262492 in view of Hosoda, US Pub 2007/0024893.
            As to claims 1, 12-13 [independent], Daniel teaches an information processing system comprising an information processing apparatus, wherein the information processing apparatus comprises [fig. 1, element 100; abstract, 0005, 0008, 00029]:
            a memory [fig. 2, element 25; 0031]; and 
            a controller, configured to [fig. 2, element 10/11; 0031-0032]: 
            obtain the first information being information used for uniquely identifying a user sending a request to execute processing or an apparatus used for sending the request, the first information being issued together with the request and being associated with figs. 6-7, steps 1-2 & fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication];
             associate the first information with the request [fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 has matched the identification information associated with the print request, and if identification has matched, then the print data is also transmitted to the printer]; 
            when an instruction to execute the processing is provided, second information to be checked against the first information, the second information being obtained, separately from the first information, from a user providing the instruction or from an apparatus carried by the user [fig. 9, steps 4-5; 0100-0102  Daniel teaches that the controller 11 determines whether it has received the second identification information separate from the first identification information, upon the instruction obtained from the user to execute the print processing has been received]; 
             obtain the request from a network interface [fig. 10, steps 61; 0105-0110  Daniel teaches that the controller 51 determines whether the third obtaining unit corresponding to the communication unit 83 received the request regarding print job and the identification information transmit from the controller 31]; and 
           Daniel doesn’t teach execute the processing based on the request obtained in a case where the second information matches the first information.
fig. 1, element 31, figs. 2-3a; 0046, 0060-0063  Hosoda teaches that the controller of the information processing device 3  determines whether it received the printing instruction and biometric authentication information, and performed the matching process of the first information that is entered biometric information (see at least fig. 1, element 31 & para., 0046)  with stored biometric information i.e.  second information. When both information matched, then the print data is transmitted from the information processing device 3 to the printer 1 and the printer 1 executed the print process (see fig. 3a & paras., 0060-0063)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hosoda teaching to execute the image processing when the second information matches the first information to modify Daniel’s teaching to provide an image forming system in which a user can have print data printed by a printer in a secure manner by registering biometric information at the user's information processing apparatus and outputs the print data to the printer if the comparison between the digitized confirmation biometric information and digitized reference biometric information can be concluded to represent same individual. The suggestion/motivation for doing so would have been benefitted to the user to enable to print the print data in a secure manner, without having to carry an identification card or remember a password. Thus, provides an improved security scheme for preventing people other than the information processing apparatus user who gives a printing command from seeing the printed image.          


             As to claim 2 [dependent from claim 1], Daniel teaches wherein the first information and the second information are obtained from a subject which possesses the second information [fig. 9, steps 4-5; 0100-0102  Daniel teaches that the controller 11 determines whether it has received the second identification information separate from the first identification information, upon the instruction obtained from the user to execute the print processing has been received].              As to claim 3 [dependent from claim 1], Daniel teaches wherein the first information and the second information are identification information concerning an apparatus which has issued the request [fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].              As to claim 4 [dependent from claim 2], Daniel teaches wherein the first information and the second information are feature information concerning features for identifying an operator of an apparatus which has issued the request [fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].              As to claim 5 [dependent from claim 3], Daniel teaches wherein the first information and the second information are feature information concerning features for identifying an operator of an apparatus which has issued the request [fig. 8, step 54; abstract, 0035-0036, 0109  Daniel teaches that the first information and second information are the identification information (see paras., 0035-0036, 0109) related the user of the mobile device 1 who has issued the request to the use the printer 3 upon authenticating the first identification information against the second identification information].               As to claim 6 [dependent from claim 4], Daniel teaches wherein the first fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions].              As to claim 7 [dependent from claim 5], Daniel teaches wherein the first information and the second information are biometric information concerning an operator of an apparatus which has issued the request [fig. 8; 0095-0097  Daniel teaches that the controller 31 determines whether it received the printing instruction and biometric authentication request and transmitted from the mobile device 1, and then it determined the received biometric authentication information matches with biometric authentication information stored in memory 41? If matches, then the user of the mobile device 1 is allowed to use printer 3 for image processing functions].               As to claim 8 [dependent from claim 5], Daniel teaches wherein the controller is further configured to: 
             obtain the first information [figs. 6-7, steps 1-2 & fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication] and obtain the request via a first communication medium [fig. 1, element “N”, fig. 10, steps 61; 0029, 0105-0110  Daniel teaches that the controller 51 determines whether the third obtaining unit corresponding to the communication unit 83 received the request regarding print job and the identification information transmit from the controller 31], and 
             obtain the second information via a second communication medium, the second communication medium being different from the first communication medium [fig. 9, steps 4-5; 0100-0102  Daniel teaches that the controller 11 determines whether it has received the second identification information separate from the first identification information, upon the instruction obtained from the user to execute the print processing has been received].              As to claim 10 [dependent from claim 1], Hosoda teaches wherein the controller is further configured to: 
             present a plurality of processing operations based on a plurality of requests [fig. 1, element 31, figs. 2-3a; 0046, 0060-0063  Hosoda teaches that the controller of the information processing device 3  determines whether it received the printing instruction], and 
              receive that receives an instruction to execute at least one of the processing operations which are presented, the instruction being provided by selecting the at least fig. 1, element 31, figs. 2-3a; 0046, 0060-0063  Hosoda teaches that the controller of the information processing device 3  determines whether it received the printing instruction and biometric authentication information, and performed the matching process of the first information that is entered biometric information (see at least fig. 1, element 31 & para., 0046)  with stored biometric information i.e.  second information. When both information matched, then the print data is transmitted from the information processing device 3 to the printer 1 and the printer 1 executed the print process (see fig. 3a & paras., 0060-0063)], 
              wherein, after the first information and the second information have been checked against each other, execute processing based on the request in accordance with the instruction which received [fig. 1, element 31, figs. 2-3a; 0046, 0060-0063  Hosoda teaches that the controller of the information processing device 3  determines whether it received the printing instruction and biometric authentication information, and performed the matching process of the first information that is entered biometric information (see at least fig. 1, element 31 & para., 0046)  with stored biometric information i.e.  second information. When both information matched, then the print data is transmitted from the information processing device 3 to the printer 1 and the printer 1 executed the print process (see fig. 3a & paras., 0060-0063)]. 
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hosoda teaching to execute the image processing when the second information matches the first information to modify Daniel’s teaching to provide an image forming system in which a user can have print data printed by a printer in a secure manner by registering biometric information at the user's information processing apparatus and outputs the print data to the printer if the comparison between the digitized confirmation biometric information and digitized reference biometric information can be concluded to represent same individual. The suggestion/motivation for doing so would have been benefitted to the user to enable to print the print data in a secure manner, without having to carry an identification card or remember a password. Thus, provides an improved security scheme for preventing people other than the information processing apparatus user who gives a printing command from seeing the printed image.                        As to claim 11 [dependent from claim 1], Daniel teaches wherein the controller is further configured to:
fig. 6, step 1; 0093  Daniel teaches the information processing apparatus receives the instruction], and 
              obtain data provided together with the request [figs. 6-7, steps 1-2 & fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication], 
              wherein the controller executes processing by using the entirety or part of the data which is obtained in accordance with the instruction which is received [figs. 6-7, steps 1-2 & fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication]. 

             As to claims 14-15 [dependent from claims 1, 12 respectively], Daniel teaches wherein the controller is further configured to automatically obtain the second information in a case where the second information is available [fig. 9, steps 4-5; 0100-0102  Daniel teaches that the controller 11 determines whether it has received the second identification information separate from the first identification information, upon the instruction obtained from the user to execute the print processing has been received].


5.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel, US Pub 2018/0262492 in view of Hosoda, US Pub 2007/00248893 and Nagasawa, US Pub 2017/0155800.
            As to claim 9 [dependent from claim 8], Daniel teaches wherein the controller is further configured to: 
            obtain the first information and obtain the request via the Internet [figs. 6-7, steps 1-2 & fig. 9, steps 8-11; 0093-0094, 0113-0114  Daniel teaches that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user, and upon determining, the controller 11 generates the printing instruction and biometric authentication request and transmit both information for authentication]; and 
             Daniel and Hosoda don’t teach obtain the second information via near field communication. 
             Nagasawa teaches the second obtaining unit obtains the second information via near field communication [fig. 7, steps 16, 18; 0102, 0234  Nagasawa teaches that the second information received through the wireless unit NFC (see para., 0234)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nagasawa teaching to receive command to perform the biometric authentication to modify Daniel and .          

Response to Arguments
6.        Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
            However, on pages 9-10 of the REMARKS/ARGUMENTS, applicant argued that the applied art Daniel (US Pub 2018/0262492) failed to disclose or suggest the claim limitations of independent claims recited “when an instruction to execute the processing is provided, second information to be checked against the first information, the second information being obtained, separately from the first information, from a user providing the instruction or from an apparatus carried by the user” either alone nor in combination. Applicant further, explained the reasons that why applied art Daniel is not suggesting the above claim limitations and provides the reasons by making the comparison between the examiner applied art (Daniel: US Pub 2018/0262492) with the applicant’s claimed invention of the independent claims.  
US Pub 2018/0262492) still reasonably suggesting in fig. 9, steps 4-5; 0100-0102 that the controller 11 determines whether it has received the second identification information (because the information processing apparatus has the first information which has been received as suggested in figs. 6-7, steps 1-2 & paras., 0093-0094 that the controller 11 determines operation section 12, obtains the print instructions corresponding to the processing request and the user’s biometric metric from the user) separate from the first identification information, upon the instruction obtained from the user to execute the print processing has been received. 

Conclusion
7.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674